Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Amendments filed 25 July 2021 remedy the Specification Objections, Claim Objections, and 112 Rejections in line with the Office’s suggestions.  Accordingly, these are withdrawn.
In general, there is no Prior Art of record that discloses or teaches injecting a combustible gas via a pipe through a piston and igniting the combustible gas, thereby squeezing the piston to force N2 or CO2 into a formation and fracturing the formation.  Fracturing with pressurized N2 or CO2 is generally known (e.g., Miller).  Although Burnette (2014/0290956) teaches a piston actuated by a combustion chamber, this reference fails to provide the pipe through the piston (and fracturing with N2 or CO2), and it would not be obvious to modify Burnette’s design to include this modification absent some specific teaching providing for this arrangement.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674